DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 18, 2021 has been considered by the Examiner and made of record in the application file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 
1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,050,879.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of the instant application are broader.
Application 17/362,863
Patent 11,050,879
1. A method comprising: 



	assigning one or more of a plurality of calls to a scam call category based on assigned scores related to one or more identified call parameters; and performing one or more of decreasing or increasing one or more weights assigned to one or more of the call parameters to create one or more modified call parameters depending on whether a number of remaining calls of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over a period of time.







2. The method of claim 1, wherein the assigned scores comprise summing weights assigned to each of the one or more identified call parameters for each of the plurality of calls.



3. The method of claim 1, comprising: when the number of remaining calls has decreased beyond the deviation margin of the target number of calls, decreasing the one or more weights.

4. The method of claim 3, comprising: identifying the one or more modified call parameters associated with each of a plurality of new calls received over another period of time later than the period of time; and assigning a score to each of the plurality of new calls based on the decreased one or more weights.



5. The method of claim 1, comprising: when the number of remaining calls has increased beyond the deviation margin of the target number of calls, increasing the one or more weights.

6. The method of claim 1, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.

7. The method of claim 1, wherein the one or more call parameters comprise one or more of: Internet protocol (IP) addresses, area codes, telephone numbers, and caller identification name (CNAM) data, and wherein the one or more call parameters are included in call messages associated with each of the plurality of calls.

8. An apparatus comprising: 
	a processor configured to 
	



	
	assign one or more of a plurality of calls to a scam call category based on assigned scores related to one or more identified call parameters; and 

	perform one or more of decrease or increase one or more weights assigned to one or more of the call parameters to create one or more modified call parameters that depend on whether a number of calls that remain of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over a period of time







9. The apparatus of claim 8, wherein the processor is configured to sum weights, related to the assigned scores, assigned to each of the one or more call parameters for each of the plurality of calls.




10. The apparatus of claim 8, wherein the processor is further configured to, when the number of calls that remain has decreased beyond the deviation margin of the target number of calls, decrease the one or more weights.

11. The apparatus of claim 10, wherein the processor is also configured to identify the one or more modified call parameters associated with each of a plurality of new calls received over another period of time later than the period of time, and assign a score to each of the plurality of new calls based on the decreased one or more weights.


12. The apparatus of claim 8, wherein the processor is further configured to, when the number of calls that remain has increased beyond the deviation margin of the target number of calls, increase the one or more weights.

13. The apparatus of claim 8, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.

14. The apparatus of claim 8, wherein the one or more call parameters comprise one or more of: Internet protocol (IP) addresses, area codes, telephone numbers, and caller identification name (CNAM) data, and wherein the one or more call parameters are included in call messages associated with each of the plurality of calls.

15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: 
	

	assigning one or more of a plurality of calls to a scam call category based on assigned scores related to one or more identified call parameters; and 

	performing one or more of decreasing or increasing one or more weights assigned to one or more of the call parameters to create one or more modified call parameters depending on whether a number of remaining calls of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over a period of time.







16. The non-transitory computer readable storage medium of claim 15, wherein the assigned scores comprise summing weights assigned to each of the one or more identified call parameters for each of the plurality of calls.



17. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: when the number of remaining calls has decreased beyond the deviation margin of the target number of calls, decreasing the one or more weights.

18. The non-transitory computer readable storage medium of claim 17, wherein the processor is further configured to perform: identifying the one or more modified call parameters associated with each of a plurality of new calls received over another period of time later than the period of time; and assigning a score to each of the plurality of new calls based on the decreased one or more weights.


19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: when the number of remaining calls has increased beyond the deviation margin of the target number of calls, increasing the one or more weights.

20. The non-transitory computer readable storage medium of claim 15, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.

1. A method comprising:
	identifying one or more call parameters associated with each of a plurality of calls received over a fixed period of time; 
	assigning scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls; assigning one or more of the plurality of calls to a scam call category based on the assigned scores; responsive to the assigning of the one or more of the plurality of calls to a scam call category, determining whether a number of remaining calls of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over the period of time; and performing one or more of decreasing or increasing one or more weights assigned to one or more of the call parameters to create one or more modified call parameters depending on whether the number of remaining calls has decreased or increased beyond the deviation margin.

2. The method of claim 1, wherein the assigning scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls comprises summing weights assigned to each of the one or more identified call parameters for each of the plurality of calls.

3. The method of claim 1, comprising: when the number of remaining calls has decreased beyond the deviation margin of the target number of calls, decreasing the one or more weights.

4. The method of claim 3, comprising: identifying the one or more modified call parameters associated with each of a plurality of new calls received over another fixed period of time later than the fixed period of time; and assigning a score to each of the plurality of new calls based on the decreased one or more assigned weights assigned to the modified call parameters.

5. The method of claim 1, comprising: when the number of remaining calls has increased beyond the deviation margin of the target number of calls, increasing the one or more weights.

6. The method of claim 1, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.

7. The method of claim 1, wherein the one or more call parameters comprise one or more of: Internet protocol (IP) addresses, area codes, telephone numbers, and caller identification name (CNAM) data, and wherein the one or more call parameters are included in call messages associated with each of the plurality of calls.

8. An apparatus comprising: a processor configured to identify one or more call parameters associated with each of a plurality of calls received over a fixed period of time, 


	assign scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls; 
	
	assign one or more of the plurality of calls to a scam call category based on the assigned scores; responsive to the one or more of the plurality of calls to being assigned a scam call category, determine whether a number of remaining calls of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over the period of time; and perform one or more of decrease or increase one or more weights assigned to one or more of the call parameters to create one or more modified call parameters depending on whether the number of remaining calls has decreased or increased beyond the deviation margin.

9. The apparatus of claim 8, wherein the assignment of scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls comprises the processor being configured to sum weights assigned to each of the one or more identified call parameters for each of the plurality of calls.

10. The apparatus of claim 8, wherein the processor is further configured to, when the number of remaining calls has decreased beyond the deviation margin of the target number of calls, decrease the one or more weights.

11. The apparatus of claim 10, wherein the processor is also configured to identify the one or more modified call parameters associated with each of a plurality of new calls received over another fixed period of time later than the fixed period of time, and assigning a score to each of the plurality of new calls based on the decreased one or more assigned weights assigned to the modified call parameters.

12. The apparatus of claim 8, wherein the processor is further configured to, when the number of remaining calls has increased beyond the deviation margin of the target number of calls, increase the one or more weights.

13. The apparatus of claim 8, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.

14. The apparatus of claim 8, wherein the one or more call parameters comprise one or more of: Internet protocol (IP) addresses, area codes, telephone numbers, and caller identification name (CNAM) data, and wherein the one or more call parameters are included in call messages associated with each of the plurality of calls.

15. A non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform: identifying one or more call parameters associated with each of a plurality of calls received over a fixed period of time; 
	assigning scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls;

 	assigning one or more of the plurality of calls to a scam call category based on the assigned scores; responsive to the assigning of the one or more of the plurality of calls to a scam call category, determining whether a number of remaining calls of the plurality of calls, which are not assigned to the scam call category, have increased or decreased beyond a deviation margin of a target percentage of the plurality of calls received over the period of time; and performing one or more of decreasing or increasing one or more weights assigned to one or more of the call parameters to create one or more modified call parameters depending on whether the number of remaining calls has decreased or increased beyond the deviation margin.

16. The non-transitory computer readable storage medium of claim 15, wherein the assigning scores to each of the plurality of calls based on the one or more identified call parameters for each of the plurality of calls comprises summing weights assigned to each of the one or more identified call parameters for each of the plurality of calls.

17. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: when the number of remaining calls has decreased beyond the deviation margin of the target number of calls, decreasing the one or more weights.

18. The non-transitory computer readable storage medium of claim 17, wherein the processor is further configured to perform: identifying the one or more modified call parameters associated with each of a plurality of new calls received over another fixed period of time later than the fixed period of time; and assigning a score to each of the plurality of new calls based on the decreased one or more assigned weights assigned to the modified call parameters.

19. The non-transitory computer readable storage medium of claim 15, wherein the processor is further configured to perform: when the number of remaining calls has increased beyond the deviation margin of the target number of calls, increasing the one or more weights.

20. The non-transitory computer readable storage medium of claim 15, wherein the deviation margin is at least five percent and is equal to one or more of five percent, ten percent, fifteen percent and twenty percent.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Baulier et al. (US 6,163,604)
Won et al. (US 2009/0147936)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642